                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ONDRIA HOLMES,                                              CIVIL ACTION
                      Plaintiff,

              v.

AMERICAN HERITAGE FEDERAL                                   NO. 18-4418
CREDIT UNION,
              Defendant.

                                           ORDER

       AND NOW, this 27th day of February, 2019, upon consideration of Defendant American

Heritage Federal Credit Union’s Motion to Dismiss Plaintiff’s Complaint (Document No. 6, filed

December 13, 2018) and Plaintiff’s Response in Opposition to Defendant’s Partial Motion to

Dismiss (Document No. 7, filed December 27, 2018), for the reasons stated in the accompanying

Memorandum dated February 27, 2019, IT IS ORDERED as follows:

   1. That part of defendant’s motion seeking to dismiss plaintiff’s claims for punitive

       damages for her ADA retaliation claim and FMLA interference and retaliation claims is

       GRANTED, and those punitive damages claims are DISMISSED WITH PREJUDICE.

   2. That part of defendant’s motion seeking to dismiss plaintiff’s FMLA interference and

       retaliation claims (Count III) and claims for punitive damages for all Title VII claims and

       her ADA discrimination claim is DENIED.



                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
